Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to us under the heading Other Service Providers-Independent Registered Public Accounting Firms in the Statement of Additional Information of Eaton Vance Tax-Managed Emerging Markets Fund, which is part of this Post-Effective Amendment No. 68 to Registration Statement No. 02-42722 on Form N-1A of Eaton Vance Series Trust II. /s/ Deloitte & Touche LLP October 25, 2007 Boston, Massachusetts
